Case 19-34054-sgj11 Doc 204 Filed 12/06/19                    Entered 12/06/19 19:38:15              Page 1 of 44
                                                                                        Sidley Draft 12.6.19
                                                                           Privileged & Highly Confidential
                                                                                     Attorney Work Product

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


    In re:                                                            Chapter 11

    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                              Case No. 19-34054 (SGJ)

                            Debtor.


      NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE
      IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT
      1100 COMMERCE ST # 1452, DALLAS, TX 75242 BEFORE CLOSE OF BUSINESS ON
      DECEMBER 30, 2019, WHICH IS AT LEAST 24 DAYS FROM THE DATE OF
      SERVICE HEREOF.

      ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A
      COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO
      THE DATE AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED A HEARING
      MAY BE HELD WITH NOTICE ONLY TO THE OBJECTING PARTY.

      IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED, THE
      RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT
      MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE NOTICED
      ACTION MAY BE TAKEN.

    APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
        PURSUANT TO SECTIONS 328 AND 1103 OF THE BANKRUPTCY CODE
          AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 2014, FOR
          AN ORDER APPROVING THE RETENTION AND EMPLOYMENT
       OF SIDLEY AUSTIN LLP AS COUNSEL TO THE OFFICIAL COMMITTEE
        OF UNSECURED CREDITORS, NUNC PRO TUNC TO OCTOBER 29, 2019

             The duly-appointed Official Committee of Unsecured Creditors (the “Committee”) in the

above-captioned chapter 11 case (the “Chapter 11 Case”) of Highland Capital Management, L.P.,

as debtor and debtor in possession (the “Debtor”), respectfully submits its application (the

“Application”) for entry of an order substantially in the form attached hereto as Exhibit A (the


1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19           Entered 12/06/19 19:38:15        Page 2 of 44



“Proposed Order”), pursuant to sections 328 and 1103 of Title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 2014-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the Northern District of Texas (the “Local Rules”), authorizing the

Committee to retain and employ the law firm of Sidley Austin LLP (“Sidley”) as counsel for the

Committee, nunc pro tunc to October 29, 2019. In support of this Application, the Committee

submits the declaration of Bojan Guzina, a partner of Sidley (the “Guzina Declaration”), attached

hereto as Exhibit B, and the declaration of Eric A. Felton, in his capacity as the representative of

the Chairperson of the Committee (the “Felton Declaration”), attached hereto as Exhibit C. In

further support of this Application, the Committee respectfully represents as follows:

                                JURISDICTION AND VENUE

          1.   The United States Bankruptcy Court for the Northern District of Texas (the

“Court”) has jurisdiction to consider this Application pursuant to 28 U.S.C. § 1334. Venue of this

proceeding and this Application is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

          2.   The statutory predicates for the relief requested herein are sections 328(a) and

1103(a) of the Bankruptcy Code, Bankruptcy Rule 2014, and Local Rule 2014-1.

                       STATUS OF THE CASE AND JURISDICTION

          3.   On October 16, 2019 (the “Petition Date”), the Debtor commenced a voluntary case

under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of

Delaware (the “Transferor Court”). The Debtor has continued in possession of its properties and

is authorized to operate its businesses and manage its properties as a debtor in possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code.




251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19            Entered 12/06/19 19:38:15         Page 3 of 44



          4.   On October 29, 2019, the United States Trustee for Region 3 (the “U.S. Trustee”)

appointed the Committee pursuant to Sections 1102(a) and (b) of the Bankruptcy Code. The

Committee consists of the following four (4) members: (i) Redeemer Committee of Highland

Crusader Fund; (ii) Meta-e Discovery; (iii) UBS Securities LLC and UBS AG London Branch;

and (iv) Acis Capital Management, L.P. and Acis Capital Management GP, LLP.

          5.   At a meeting held on October 29, 2019, the Committee, among other things, voted

to retain Sidley as its counsel, subject to this Court’s approval. The Committee seeks to retain

Sidley effective as of October 29, 2019, as Sidley began providing legal services to the Committee

as of such date and has been actively advising the Committee since that date.

          6.   On November 1, 2019, the Committee filed its Motion of the Official Committee of

Unsecured Creditors for an Order Transferring Venue of this Case to the United States Bankruptcy

Court for the Northern District of Texas (the “Venue Motion”). At the hearing held on December

2, 2019 (the “Venue Hearing”), the Transferor Court granted the Venue Motion and the case was

transferred to this Court.

                                     RELIEF REQUESTED

          7.   By this Application, the Committee seeks entry of the Proposed Order authorizing

the retention and employment of Sidley as its counsel in this Chapter 11 Case effective as of

October 29, 2019. The Committee requests that the Court approve the Committee’s retention of

Sidley in accordance with the terms and conditions set forth herein and in the Guzina Declaration.

                                 SIDLEY’S QUALIFICATIONS

          8.   Sidley is a full-service law firm with a national and international presence. Sidley

has more than 2,000 lawyers in twenty offices in the United States, Europe, Asia and Australia.

Sidley has expertise in nearly every major substantive area of legal practice, and its clients include

leading public companies and privately held businesses in a variety of industries. Sidley’s


251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19          Entered 12/06/19 19:38:15        Page 4 of 44



restructuring practice is comprised of approximately fifty attorneys, plus attorneys in numerous

other principal areas of practice who work on restructuring matters on a regular basis.

          9.   The Committee has selected Sidley to represent the Committee in this Chapter 11

Case. The Committee selected Sidley primarily because of Sidley’s extensive experience in the

fields of restructuring, bankruptcy and creditors’ rights and, in particular, its experience

representing official and ad hoc creditor committees in a number of large and complex chapter 11

reorganization cases, including In re Jack Cooper Industries, Case No. 19-62393 (PWB) (Bankr.

N.D. Ga. 2019); In re Republic Airways, Inc., Case No. 16-10426 (SHL) (Bankr. S.D.N.Y. 2016);

In re CHC Helicopter, Inc., Case No. 16-31854 (BJH) (Bankr. N.D. Tex. 2016); In re Genco

Shipping & Trading Limited, Case No. 14-11108 (SHL) (Bankr. S.D.N.Y. 2014); In re Powerwave

Technologies, Inc., Case No. 13-10134 (MFW) (Bankr. D. Del. 2013); and In re Allied Systems

Holdings, Inc., Case No. 12-11564 (CSS) (Bankr. D. Del. 2012). In addition, Sidley is frequently

retained to act as general restructuring counsel for debtors in complex chapter 11 cases, including

in the following cases (among others): In re Legacy Reserves Inc., Case No. 19-33395 (MI)

(Bankr. S.D. Tex. 2019); In re Maremont Corp., Case No. 19-10118 (KJC) (Bankr. D. Del. 2019);

In re Mattress Firm, Inc., Case No. 18-12241 (CSS); (Bankr. D. Del. 2018); In re RM Holdco LLC,

Case No. 18-11795 (MFW) (Bankr. D. Del. 2018); In re HCR ManorCare, Inc., Case No. 18-

10467 (KG) (Bankr. D. Del. 2018); In re Key Energy Servs., Inc., Case No. 16-12306 (BLS)

(Bankr. D. Del. 2016); In re UCI Int’l, LLC, Case No. 16-11354 (MFW) (Bankr. D. Del. 2016);

In re LDK Solar Sys., Inc., Case No. 14-12384 (PJW) (Bankr. D. Del. 2014); In re Yarway Corp.,

Case No. 13-11025 (BLS) (Bankr. D. Del. 2013); In re Rodeo Creek Gold Inc., Case No. 13-50301

(MKN) (Bankr. D. Nev. 2013); and In re Lee Enters., Inc., Case No. 11-13918 (KG) (Bankr. D.

Del. 2011).




251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19             Entered 12/06/19 19:38:15         Page 5 of 44



               SCOPE OF SIDLEY’S PROPOSED SERVICES TO THE COMMITTEE

          9.      Sidley is expected to render such legal services as the Committee may request in

order to discharge the Committee’s responsibilities and further the interests of the Committee’s

constituents in this Chapter 11 Case. Specifically, the Committee expects that Sidley will assist,

advise and represent the Committee with respect to the following matters, without limitation:

                         (a)    The administration of these cases and the exercise of oversight with
                                respect to the Debtor’s affairs, including all issues relating to the
                                Debtor, the Committee or this Chapter 11 Case;

                         (b)    The preparation of pleadings on behalf of the Committee, including
                                without limitation, statements, motions, applications, memoranda,
                                adversary complaints, objections or comments in connection with
                                any matter related to the Debtor or this Chapter 11 Case;

                         (c)    The review and analysis of motions, applications, orders,
                                statements, operating reports and schedules filed with the Court and
                                providing advice to the Committee in connection therewith;

                         (d)    Appearances in Court, participation in litigation as a
                                party-in-interest, and participation at statutory meetings of creditors
                                to represent the interests of the Committee;

                         (e)    The investigation and analysis of any potential claims against the
                                Debtor’s non-debtor affiliates and other third parties;

                         (f)    The negotiation, formulation, drafting and confirmation of any plan
                                or plans of reorganization or liquidation and matters related thereto;

                         (g)    The negotiation and evaluation of the use of cash collateral, any
                                proposed debtor-in-possession financing, and any other potential
                                financing alternatives;

                         (h)    The evaluation of any proposed restructuring support agreement and
                                any other potential restructuring alternatives;

                         (i)    The analysis of any proposed employee compensation, incentive
                                and retention payment plans, and evaluation of the propriety thereof;

                         (j)    Investigation of, among other things, unencumbered assets,
                                liabilities, financial condition of the Debtor, prior transactions, and
                                operational issues concerning the Debtor that may be relevant to this
                                Chapter 11 Case;



251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19           Entered 12/06/19 19:38:15         Page 6 of 44



                       (k)     The evaluation, negotiation and formulation of any proposed sale of
                               any of the Debtor’s assets, including pursuant to section 363 of the
                               Bankruptcy Code;

                       (l)     Communications with the Committee’s constituents in furtherance
                               of its responsibilities including, but not limited to, communications
                               required under section 1102 of the Bankruptcy Code; and

                       (m)     The performance of all of the Committee’s duties and powers under
                               the Bankruptcy Code and the Bankruptcy Rules and the
                               performance of such other services as requested by the Committee.

          10.   As noted above, the Committee selected Sidley as its proposed lead counsel on

October 29, 2019, and requested that Sidley immediately commence work on time-sensitive

matters and promptly devote substantial resources to this Chapter 11 Case prior to the submission

and approval of this Application. Since it was engaged by the Committee, Sidley, on behalf of the

Committee, has been focused on, among other things: (a) conducting diligence on the Debtor’s

business operations; (b) reviewing the relief sought in the various “first day” and “second day”

motions filed by the Debtor; (c) seeking information from the Debtor through both formal and

informal discovery and information requests; (d) securing the transfer of this Case to this Court by

drafting and arguing the Venue Motion; and (e) actively negotiating, and where necessary

objecting to, the relief sought by the Debtor to date. Accordingly, the Committee requests approval

of the Application as of the date that Sidley was retained by the Committee, October 29, 2019.

                             PROFESSIONAL COMPENSATION

          11.   Sidley intends to apply to the Court for allowance of compensation earned for

professional services and reimbursement of expenses incurred in connection with this Chapter 11

Case in accordance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules,

the Local Rules, and any applicable orders of the Court. Sidley will also make a reasonable effort

to comply with the requests for information and additional disclosures as set forth in the Guidelines

for Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11


251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19                      Entered 12/06/19 19:38:15              Page 7 of 44



U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013 (the

“U.S. Trustee Guidelines”), both in connection with this Application and any applications for

compensation and reimbursement of expenses to be filed by Sidley in this Chapter 11 Case.

          12.     Sidley will charge for its legal services on an hourly basis at its ordinary and

customary rates in effect on the date that such services are rendered and will seek the

reimbursement of all costs and expenses incurred by Sidley in connection with its representation

of the Committee. Sidley’s billing rates for attorneys and paraprofessionals who may work on this

matter currently range from $520 to $1,250 per hour for attorneys and $435 for paraprofessionals.

The following attorneys and paraprofessionals are presently expected to have primary

responsibility for providing services to the Committee (hourly billing rates noted in parentheses):

Penny Reid ($1,250); Matthew A. Clemente ($1,275); Bojan Guzina ($1,275); Dennis M. Twomey

($1,275); Paige Holden Montgomery ($1,000); Charles Persons ($975); Alyssa Russell ($885);

Elliot Bromagen ($775); Justin F. Song ($775); Juliana Hoffman ($675); Chandler Rognes ($540);

Trevor Grayeb ($570); and David J. Lutes ($435). The Committee anticipates that additional

Sidley attorneys and paraprofessionals will provide services to the Committee as necessary. 2

          13.     Sidley’s hourly billing rates are designed to fairly compensate Sidley for the work

of its attorneys and paraprofessionals and to cover fixed and routine expenses. These hourly rates

vary with the experience and seniority of each professional and are subject to periodic adjustments

to reflect economic and other conditions, 3 with the hourly rate charged being the hourly rate in


2
  Sidley does not anticipate using contract attorneys during this Chapter 11 Case. Nevertheless, in the unlikely event
that it becomes necessary to use contract attorneys, Sidley will not charge a markup with respect to fees billed by such
attorneys. Moreover, any contract attorneys or non-attorneys who are employed in connection with work performed
by Sidley will be subject to conflict checks and disclosures in accordance with the Bankruptcy Code.
3
  For example, like many of its peer law firms, Sidley increases the hourly billing rate of attorneys and
paraprofessionals annually in the form of (a) step increases historically awarded in the ordinary course on the basis of
advancing seniority and promotion and (b) periodic increases within each attorney’s and paraprofessional’s current
level of seniority. The step increases do not constitute “rate increases” (as that term is used in the U.S. Trustee
Guidelines). As set forth in the Proposed Order, Sidley will provide ten business days’ notice to the Debtors, the


251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19                    Entered 12/06/19 19:38:15              Page 8 of 44



effect on the date that the services are performed. In all appropriate circumstances, Sidley will

employ the services of associates and paraprofessionals having lower hourly rates in order to

minimize administrative expenses to the Debtor’s estate. In addition, Sidley and the Committee

have agreed to a ten percent (10%) reduction of Sidley’s standard hourly billing rates for this

engagement.

          14.    In addition to the hourly rates set forth above, Sidley customarily charges its clients

for the variable costs and expenses incurred in connection with its services, including mail and

express mail charges, special- and hand-delivery charges, photocopying charges, travel expenses,

transcription costs, expenses for “working meals,” computerized research costs, and charges and

fees of outside vendors, consultants and service providers. Sidley does not charge its clients for

incoming or outgoing facsimile transmissions.

                                   SIDLEY’S DISINTERESTEDNESS

          15.    As described in the Guzina Declaration, in connection with its proposed retention

by the Committee in this Chapter 11 Case, Sidley conducted a search of its electronic conflicts

database with respect to the Debtor and a list of potential parties in interest in these chapter 11

cases (collectively, the “Potential Parties in Interest”). The Potential Parties in Interest and the

results of the conflicts search are set forth on Schedule 1 and Schedule 2 to the Guzina

Declaration, respectively. As disclosed in the Guzina Declaration, (a) Sidley is a “disinterested

person” within the meaning of section 101(14) of the Bankruptcy Code and does not hold or

represent an interest adverse to the Debtor’s estate and (b) has no connection to the Debtor, its

creditors, or other parties in interest, except as may be disclosed in the Guzina Declaration.




Office of the United States Trustee for the Northern District of Texas (the “U.S. Trustee”), and the Committee before
implementing any periodic increases and shall file such notice with the Court.



251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19             Entered 12/06/19 19:38:15         Page 9 of 44



          16.   Given the large number of parties in interest in this Chapter 11 Case and because

the information on Schedule 1 may change during the pendency of this Chapter 11 Case, Sidley

is not able conclusively to identify all relationships or potential relationships with all creditors or

other parties in interest in this Chapter 11 Case. If any new relevant facts or relationships are

discovered or arise, Sidley will use reasonable efforts to identify such further developments and

will promptly file a supplemental declaration, as required by Bankruptcy Rule 2014(a).

                                       BASIS FOR RELIEF

          17.   The Committee seeks to retain Sidley as its counsel in accordance with sections

328(a) and 1103 of the Bankruptcy Code. Section 328(a) authorizes a committee appointed under

section 1102 of the Bankruptcy Code, with the court’s approval, to employ a “professional person

under section 327 or 1103 of this title, as the case may be, on any reasonable terms and conditions

of employment, including on a retainer, on an hourly basis, on a fixed or percentage fee basis, or

on a contingent fee basis.” 11 U.S.C. § 328(a). Section 1103, in turn, requires that an attorney

employed to represent a committee “may not, while employed by such committee, represent any

other entity having an adverse interest in connection with the case.” 11 U.S.C. § 1103.

          18.   The Committee submits that for all of the reasons stated above and in the Guzina

Declaration, the retention and employment of Sidley as counsel to the Committee should be

approved under sections 328(a) and 1103. Further, as described in the Guzina Declaration, Sidley

does not represent any entity in connection with this Chapter 11 Case other than the Committee,

is a “disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code, and

does not represent or hold any interest adverse to the Debtor’s estates.

                                              NOTICE

          19.   Sidley has provided notice of this Application to: (i) the Debtor, (ii) the U.S.

Trustee, and (iii) any party that has requested notice pursuant to Local Rule 2002-1 as of the date


251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19           Entered 12/06/19 19:38:15       Page 10 of 44



 of this Application. A copy of this Application is also available on the website of the Debtor’s

 notice and claims agent at https://www.kccllc.net/hcmlp/. In light of the nature of the relief

 requested herein, the Committee respectfully submit that no further notice is required.




                           [Remainder of Page Intentionally Left Blank]




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19           Entered 12/06/19 19:38:15        Page 11 of 44



           WHEREFORE the Committee respectfully requests that the Court enter the Proposed

 Order, substantially in the form attached hereto as Exhibit A, granting the relief requested herein

 and granting such other and further relief as the Court deems just and proper.




                                           THE OFFICIAL COMMITTEE OF UNSECURED
                                           CREDITORS OF HIGHLAND CAPITAL
                                           MANAGEMENT, L.P.




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19   Entered 12/06/19 19:38:15   Page 12 of 44



                                    EXHIBIT A

                                  Proposed Order




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19                       Entered 12/06/19 19:38:15             Page 13 of 44




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION



     In re:                                                              Chapter 11

     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                Case No. 19-34054 (SGJ)

                               Debtor.


        ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF SIDLEY
            AUSTIN LLP AS COUNSEL TO THE OFFICIAL COMMITTEE OF
           UNSECURED CREDITORS NUNC PRO TUNC TO OCTOBER 29, 2019

              Upon the application (the “Application”) 2 of the Committee in the above-captioned

 Chapter 11 Case for entry of an order, pursuant to sections 328 and 1103 of Title 11 of the



 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 2
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Application.


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19              Entered 12/06/19 19:38:15          Page 14 of 44



 Bankruptcy Code, Bankruptcy Rule 2014 and Local Rule 2014-1, authorizing the Committee to

 retain and employ Sidley as counsel for the Committee nunc pro tunc to October 29, 2019; and the

 Court being satisfied, based on the representations made in the Application and the Guzina

 Declaration, that Sidley is a “disinterested person” as defined in section 101(14) of the Bankruptcy

 Code and is qualified to represent the Committee; and this Court having jurisdiction over this

 matter pursuant to 28 U.S.C. § 1334; and consideration of the Application and the requested relief

 being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and appropriate notice of and the

 opportunity for a hearing on the Application having been given; and the Court having determined

 that the legal and factual bases set forth in the Application establish just cause for the relief granted

 herein; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

 ORDERED THAT:

           1.    The Application is GRANTED as set forth herein.

           2.    The Committee is authorized to retain and employ Sidley as its attorneys, nunc pro

 tunc to October 29, 2019, in accordance with the terms and conditions set forth in the Application.

           3.    Sidley shall apply for compensation earned for professional services rendered and

 reimbursement of expenses incurred in connection with the Chapter 11 Case in compliance with

 sections 330 and 331 of the Bankruptcy Code and the applicable provisions of the Bankruptcy

 Rules, the Local Rules and any other applicable procedures and orders of the Court. Sidley shall

 also make a reasonable effort to comply with the requests for information and additional

 disclosures as set forth in the U.S. Trustee Guidelines, both in connection with the Application and

 all applications for compensation and reimbursement of expenses that may be filed by Sidley.

           4.    The Committee and Sidley are authorized and empowered to take all actions

 necessary to implement the relief granted in this Order.




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19           Entered 12/06/19 19:38:15        Page 15 of 44



           5.   Sidley shall provide ten (10) days’ notice to the Debtor and the U.S. Trustee prior

 to the implementation of any increases in the hourly billing rates as set forth in the Application,

 and such notice must be filed with the Court.

           6.   The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

           7.   This Court shall retain exclusive jurisdiction to hear and determine all matters

 arising from or related to the implementation, interpretation, and/or enforcement of this Order.



                                           ### End of Order ###




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19   Entered 12/06/19 19:38:15   Page 16 of 44



                                    EXHIBIT B

                                 Guzina Declaration




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19                      Entered 12/06/19 19:38:15              Page 17 of 44



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


     In re:                                                              Chapter 11

     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                Case No. 19-34054 (SGJ)

                               Debtor.


         DECLARATION OF BOJAN GUZINA IN SUPPORT OF APPLICATION OF
       THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO
       SECTIONS 328 AND 1103 OF THE BANKRUPTCY CODE AND FEDERAL RULE
         OF BANKRUPTCY PROCEDURE 2014, FOR AN ORDER APPROVING THE
       RETENTION AND EMPLOYMENT OF SIDLEY AUSTIN LLP AS COUNSEL TO
              THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

              BOJAN GUZINA makes this declaration under 28 U.S.C. § 1746, and states the following:

              1.     I am an attorney at law and in good standing to practice in the State of Illinois and

 before the United States District Court for the Northern District of Illinois.

              2.     I am a partner of the law firm of Sidley Austin LLP (“Sidley”), located at One South

 Dearborn Street, Chicago, IL 60603.

              3.     I submit this declaration (the “Declaration”) in support of the application (the

 “Application”) 2 of the Official Committee of Unsecured Creditors (the “Committee”) in the

 Chapter 11 Case of the above-captioned Debtor for entry of an order authorizing the retention and

 employment of Sidley as counsel to the Committee, nunc pro tunc to October 29, 2019.

              4.     Unless otherwise stated in this Declaration, I have personal knowledge of the facts

 set forth herein.




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.



 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19             Entered 12/06/19 19:38:15         Page 18 of 44



                SCOPE OF SIDLEY’S PROPOSED SERVICES TO THE COMMITTEE

           5. Sidley is expected to render such legal services as the Committee may request in order

 to discharge the Committee’s responsibilities and further the interests of the Committee’s

 constituents in this Chapter 11 Case. Specifically, the Committee expects that Sidley will assist,

 advise and represent the Committee with respect to the following matters, without limitation:

                         (a)     The administration of these cases and the exercise of oversight with
                                 respect to the Debtor’s affairs including all issues relating to the
                                 Debtor, the Committee or this Chapter 11 Case;

                         (b)     The preparation of pleadings on behalf of the Committee, including
                                 without limitation, statements, motions, applications, memoranda,
                                 adversary complaints, objections or comments in connection with
                                 any matter related to the Debtor or this Chapter 11 Case;

                         (c)     The review and analysis of motions, applications, orders,
                                 statements, operating reports and schedules filed with the Court and
                                 providing advice to the Committee in connection therewith;

                         (d)     Appearances in Court, participation in litigation as a
                                 party-in-interest, and participation at statutory meetings of creditors
                                 to represent the interests of the Committee;

                         (e)     The investigation and analysis of any potential claims against the
                                 Debtor’s non-debtor affiliates and other third parties;

                         (f)     The negotiation, formulation, drafting and confirmation of any plan
                                 or plans of reorganization or liquidation and matters related thereto;

                         (g)     The negotiation and evaluation of the use of cash collateral, any
                                 proposed debtor-in-possession financing and any other potential
                                 financing alternatives;

                         (h)     The evaluation of any proposed restructuring support agreement and
                                 any other potential restructuring alternatives;

                         (i)     The analysis of any proposed employee compensation, incentive
                                 and retention payment plans, and evaluation of the propriety thereof;

                         (j)     Investigation of, among other things, unencumbered assets,
                                 liabilities, financial condition of the Debtor, prior transactions, and
                                 operational issues concerning the Debtor that may be relevant to this
                                 Chapter 11 Case;



 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19            Entered 12/06/19 19:38:15        Page 19 of 44



                        (k)     The evaluation, negotiation and formulation of any proposed sale of
                                any of the Debtor’s assets, including pursuant to section 363 of the
                                Bankruptcy Code;

                        (l)     Communications with the Committee’s constituents in furtherance
                                of its responsibilities including, but not limited to, communications
                                required under section 1102 of the Bankruptcy Code; and

 The performance of all of the Committee’s duties and powers under the Bankruptcy Code and the

 Bankruptcy Rules and the performance of such other services as requested by the Committee

           6.   As noted above, the Committee selected Sidley as its proposed lead counsel on

 October 29, 2019, and requested that Sidley immediately commence work on time-sensitive

 matters and promptly devote substantial resources to this Chapter 11 Case prior to the submission

 and approval of this Application. Since it was engaged by the Committee, Sidley, on behalf of the

 Committee, has been focused on, among other things: (a) conducting diligence on the Debtor’s

 business operations; (b) reviewing the relief sought in the various “first day” and “second day”

 motions filed by the Debtor; (c) seeking information from the Debtor through both formal and

 informal discovery and information requests; and (d) actively negotiating, and where necessary

 objecting to, the relief sought by the Debtor to date. Accordingly, the Committee requests approval

 of the Application as of the date that Sidley was retained by the Committee, October 29, 2019.

                              PROFESSIONAL COMPENSATION

           7.   Sidley intends to apply to the Court for allowance of compensation earned for

 professional services and reimbursement of expenses incurred in connection with this Chapter 11

 Case in accordance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules,

 the Local Rules, and any applicable orders of the Court. Sidley will also make a reasonable effort

 to comply with the requests for information and additional disclosures as set forth in the Guidelines

 for Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11

 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013 (the


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19                      Entered 12/06/19 19:38:15               Page 20 of 44



 “U.S. Trustee Guidelines”), both in connection with this Application and any applications for

 compensation and reimbursement of expenses to be filed by Sidley in this Chapter 11 Case.

           8.      Sidley will charge for its legal services on an hourly basis at its ordinary and

 customary rates in effect on the date that such services are rendered and will seek the

 reimbursement of all costs and expenses incurred by Sidley in connection with its representation

 of the Committee. Sidley’s billing rates for attorneys and paraprofessionals who may work on this

 matter currently range from $520 to $1,250 per hour for attorneys and $435 for paraprofessionals.

 The following attorneys and paraprofessionals are presently expected to have primary

 responsibility for providing services to the Committee (hourly billing rates noted in parentheses):

 Penny Reid ($1,250); Matthew A. Clemente ($1,275); Bojan Guzina ($1,275); Dennis M. Twomey

 ($1,275); Paige Holden Montgomery ($1,000); Charles Persons ($925); Alyssa Russell ($885);

 Elliot Bromagen ($775); Justin F. Song ($775); Juliana Hoffman ($675); Chandler Rognes ($540);

 Trevor Grayeb ($570); and David J. Lutes ($435). The Committee anticipates that additional

 Sidley attorneys and paraprofessionals will provide services to the Committee as necessary. 3

           9.      Sidley’s hourly billing rates are designed to fairly compensate Sidley for the work

 of its attorneys and paraprofessionals and to cover fixed and routine expenses. These hourly rates

 vary with the experience and seniority of each professional and are subject to periodic adjustments

 to reflect economic and other conditions, 4 with the hourly rate charged being the hourly rate in


 3
   Sidley does not anticipate using contract attorneys during this Chapter 11 Case. Nevertheless, in the unlikely event
 that it becomes necessary to use contract attorneys, Sidley will not charge a markup with respect to fees billed by such
 attorneys. Moreover, any contract attorneys or non-attorneys who are employed in connection with work performed
 by Sidley will be subject to conflict checks and disclosures in accordance with the Bankruptcy Code.
 4
   For example, like many of its peer law firms, Sidley increases the hourly billing rate of attorneys and
 paraprofessionals annually in the form of (a) step increases historically awarded in the ordinary course on the basis of
 advancing seniority and promotion and (b) periodic increases within each attorney’s and paraprofessional’s current
 level of seniority. The step increases do not constitute “rate increases” (as that term is used in the U.S. Trustee
 Guidelines). As set forth in the Proposed Order, Sidley will provide ten business days’ notice to the Debtors, the
 Office of the United States Trustee for the Northern District of Texas (the “U.S. Trustee”), and the Committee before
 implementing any periodic increases and shall file such notice with the Court.


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19             Entered 12/06/19 19:38:15         Page 21 of 44



 effect on the date that the services are performed. In all appropriate circumstances, Sidley will

 employ the services of associates and paraprofessionals having lower hourly rates in order to

 minimize administrative expenses to the Debtor’s estate. In addition, Sidley and the Committee

 have agreed to a ten percent (10%) reduction of Sidley’s standard hourly billing rates for this

 engagement.

           10.   In addition to the hourly rates set forth above, Sidley customarily charges its clients

 for the variable costs and expenses incurred in connection with its services, including mail and

 express mail charges, special- and hand-delivery charges, photocopying charges, travel expenses,

 transcription costs, expenses for “working meals,” computerized research costs, and charges and

 fees of outside vendors, consultants and service providers. Sidley does not charge its clients for

 incoming or outgoing facsimile transmissions.

                                SIDLEY’S DISINTERESTEDNESS

           11.   As described in this Declaration, in connection with its proposed retention by the

 Committee in this Chapter 11 Case, Sidley conducted a search of its electronic conflicts database

 with respect to the Debtor and a list of potential parties in interest in these chapter 11 cases

 (collectively, the “Potential Parties in Interest”). The Potential Parties in Interest and the results

 of the conflicts search are set forth on Schedule 1 and Schedule 2 to this declaration, respectively.

 (a) Sidley is a “disinterested person” within the meaning of section 101(14) of the Bankruptcy

 Code and does not hold or represent an interest adverse to the Debtor’s estate and (b) has no

 connection to the Debtor, their creditors, or other parties in interest, except as may be disclosed in

 Schedule 1 and Schedule 2.




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19             Entered 12/06/19 19:38:15         Page 22 of 44



           12.   Given the large number of parties in interest in this Chapter 11 Case and because

 the information on Schedule 1 may change during the pendency of this Chapter 11 Case, Sidley

 is not able conclusively to identify all relationships or potential relationships with all creditors or

 other parties in interest in this Chapter 11 Case. If any new relevant facts or relationships are

 discovered or arise, Sidley will use reasonable efforts to identify such further developments and

 will promptly file a supplemental declaration, as required by Bankruptcy Rule 2014(a).

                 AFFIRMATIVE STATEMENT OF DISINTERESTEDNESS

           13.   To the best of my knowledge, based on the conflicts searches conducted to date and

 as described in detail on Schedule 2, it appears that Sidley (a) does not hold or represent an interest

 that is adverse to the Committee, the Debtor or the Debtor’s estate, (b) is a “disinterested person”

 within the meaning of section 101(14) of the Bankruptcy Code, and (c) does not hold or represent

 any interest adverse to and has no connection with the Committee, the Debtor, their creditors, the

 U.S. Trustee for Region 6 or any party-in-interest in this Chapter 11 Case, subject to the

 disclosures set forth in this Declaration, including Schedule 2. Also, Sidley does not and will not

 in the future represent any entities other than the Committee in matters directly related to this

 Chapter 11 Case.



                                                ****




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19             Entered 12/06/19 19:38:15        Page 23 of 44



           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.

 Dated: December 6, 2019

                                                /s/ Bojan Guzina
                                                Bojan Guzina
                                                Partner
                                                Sidley Austin LLP




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19    Entered 12/06/19 19:38:15   Page 24 of 44



                                     Schedule 1

                             Potential Parties in Interest




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19   Entered 12/06/19 19:38:15   Page 25 of 44




 Debtor                                      Boies, Schiller & Flexner LLP
 Highland Capital Management L.P.            CLO Holdco, Ltd
                                             Connolly Gallagher LLP
 Professionals                               Debevoise & Plimpton LLP
 Bradley Sharp                               DLA Piper US LLP
 Development Specialists, Inc.               Duff & Phelps, LLC
 Kurtzman Carson Consultants LLC             Foley Gardere
 Pachulski Stang Ziehl & Jones LLP           Joshua & Jennifer Terry
 Jenner & Block                              Lackey Hershman LLP
 Morris, Nichols, Arsht & Tunnel LLP         McKool Smith, PC
 Morrison Cohen LLP                          Meta-e Discovery LLC
 Latham & Watkins LLP                        NWCC, LLC
 Richards Layton & Finger                    Patrick Daugherty
 Winstead PC                                 Redeemer Committee of the Highland
 Rogge Dunn Group, PC                        Crusader Fund
 Blank Rome LLP                              Reid Collins & Tsai LLP
 FTI Consulting                              UBS AG, London Branch
 Young Conaway Stargatt & Taylor             UBS Securities LLC
 Reid Collins Tsai
 Deloitte                                    Equity Security Holders
 Price Waterhouse Coopers                    Atlas IDF GP LLC
 Maples (Cayman)                             Beacon Mountain LLC
 Bell Nunnally                               Crown Global Insurance Company
 Rowlett Hill Collins LLP                    Hunter Mountain Investment Trust
 Anderson Mori & Tomotsune                   James Dondero
 Culhane Meadows PLLC                        John Honia
 Kim & Chang                                 Mark K. Okada
 Willkie Farr & Gallagher LLP                Rand PE Fund Management LLC
 Wilmer Hale                                 Strand Advisors, Inc.
 Carey Olsen                                 The Dugaboy Investment Trust
 ASW Law                                     The Mark and Pamela Okada Family Trust
 Eric Felton
 Morris, Nichols, Arsht & Tunnell LLP        Affiliated Parties
 Morrison Cohen LLP                          Acis CLO Management GP, LLC
 Latham & Watkins LLP                        Acis Management Holdings, LP
 Richards Layton & Finger                    Acis CLO Management Intermediate
 Winstead PC                                 Holdings I, LLC
 Rogge Dunn Group, PC                        Acis CLO Management Intermediate
 Blank Rome LLP                              Holdings II, LLC
                                             Acis CLO Management, LLC
 Top 20 Unsecured Creditors                  Acis SMOA Trust
 Acis Capital Management GP, LLC             Advisory Equity Group LLC
 Acis Capital Management, LP                 Argentina Funds
 American Arbitration Association            Asbury Holdings, LLC
 Andrews Kurth LLP                           Castle Bio Manager, LLC
 Bates White, LLC


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19   Entered 12/06/19 19:38:15     Page 26 of 44



 De Kooning, Ltd                             Highland HCF Advisor Ltd
 Eagle Equity Advisors, LLC                  Highland Latin America Consulting, Ltd
 Eames, Ltd                                  Highland Latin America GP, Ltd
 Falcon E&P Opportunities Fund GP LLC        Highland Latin America LP, Ltd
 Governance Ltd                              Highland Latin America Trust
 Governance RE Ltd                           Highland Multi Strategy Credit Fund GP,
 Gunwale LLC                                 LP
 HCF Funds                                   Highland Multi Strategy Credit Fund, LP
 HCMS Falcon GP LLC                          Highland Multi Strategy Credit GP, LLC
 HCRE Partners, LLC                          Highland Multi-Strategy Fund GP, LLC
 HCREF-I Holding Corp.                       Highland Multi-Strategy Fund GP, LP
 HCREF-XI Holding Corp.                      Highland Multi-Strategy Master Fund, LP
 HCREF-XII Holding Corp.                     Highland Multi-Strategy Onshore Master
 HE Capital Fox Trails, LLC                  SubFund II, LLC
 HE Capital, LLC                             Highland Multi-Strategy Onshore Master
 HE Mezz Fox Trails, LLC                     SubFund, LLC
 HE Peoria Place Property, LLC               Highland Receivables Finance I, LLC
 HE Peoria Place, LLC                        Highland Restoration Capital Partners GP,
 HFP CDO Construction Corp.                  LLC
 HFP GP, LLC                                 Highland Select Equity GP, LLC
 Highland Argentina Regional Opportunity     Highland Select Equity Master Fund, LP
 Fund GP, LLC                                Highland Special Opportunities Holding
 Highland Brasil, LLC                        Company
 Highland Capital Insurance Solutions, GP,   Highland SunBridge GP, LLC
 LLC                                         Hirst, Ltd
 Highland Capital Management (Singapore)     Hockner, Ltd
 Pte Ltd                                     Lautner, Ltd
 Highland Capital Management Korea           Maple Avenue Holdings, LLC
 Limited                                     Neutra, Ltd
 Highland Capital Management Services Inc.   NexAnnuity Holdings Inc.
 Highland Capital Multi-Strategy Fund, LP    NexBank Capital Inc.
 Highland Capital of New York                NexBank Securities Inc.
 Highland Capital Special Allocation, LLC    NexBank SSB
 Highland CDO Holding Company                NexBank Wealth Advisors
 Highland CDO Opportunity Fund GP, LP        NexPoint Advisors GP LLC
 Highland CDO Opportunity GP, LLC            NexPoint Capital Inc.
 Highland CLO Assets Holdings Limited        NexPoint Funds
 Highland CLO Holdings Ltd                   NexPoint Insurance Distributors, LLC
 Highland CLO Management, Ltd                NexPoint Insurance Solutions GP, LLC
 Highland Crusader Fund                      NexPoint Insurance Solutions, LP
 Highland Dynamic Income Fund GP, LLC        NexPoint Real Estate Advisors GP, LLC
 Highland Employee Retention Assets LLC      NexPoint Securities Inc.
 Highland ERA Management, LLC                NHT Holdco, LLC
 Highland Financial Corp.                    NREA SE MF Holdings, LLC
 Highland Financial Partners, LP             NREA SE MF Investment Co. LLC
 Highland Fund Holdings, LLC                 NREA SE Multifamily, LLC



 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19   Entered 12/06/19 19:38:15     Page 27 of 44



 NREA SE1 Andros Isles Leaseco, LLC          SE Stoney Ridge II, LLC
 NREA SE1 Andros Isles Manager, LLC          SE Victoria Park, LLC
 NREA SE1 Arborwalk Leaseco, LLC             SH Castle BioSciences, LLC
 NREA SE1 Arborwalk Manager, LLC             Spiritus Life Inc.
 NREA Se1 Towne Crossing Leaseco, LLC        Starck, Ltd.
 NREA SE1 Towne Crossing Manager, LLC        Stonebridge PEF
 NREA SE1 Walker Ranch Leaseco, LLC          Strand Advisors XVL Inc.
 NREA SE1 Walker Ranch Manager, LLC          The Dondero Insurance Rabbi Trust
 NREA SE2 Hidden Lake Leaseco, LLC           The Ohio State Life Insurance Company
 NREA SE2 Hidden Lake Manager, LLC           The Okada Insurance Rabbi Trust
 NREA SE2 Vista Ridge Leaseco, LLC           Thread 55 LLC
 NREA SE2 Vista Ridge Manager, LLC           Tihany, Ltd
 NREA SE2 West Place Leaseco, LLC            Tricor Business Outsourcing
 NREA SE2 West Place Manager, LLC            US Gaming SPV, LLC
 NREA SE 3 Arboleda Leaseco, LLC             US Gaming, LLC
 NREA SE3 Arboleda Manager, LLC              Warhol, Ltd
 NREA SE3 Fairways Leaseco, LLC              Wright, Ltd
 NREA SE3 Fairways Manager, LLC
 NREA SE3 Grand Oasis Leaseco, LLC           Other Parties
 NREA SE3 Grand Oasis Manager, LLC           11 Estates Lane, LLC
 NREA Southeast Portfolio One Manager,       1110 Waters, LLC
 LLC                                         140 Albany, LLC
                                             1525 Dragon, LLC
 NREA Southeast Portfolio Three Manager,
                                             17720 Dickerson, LLC
 LLC                                         1905 Wylie LLC
 NREA Southeast Portfolio Two Manager,       2006 Milam East Partners GP, LLC
 LLC                                         2006 Milam East Partners, L.P.
 Oldenburg, Ltd                              201 Tarrant Partners, LLC
 Penant Management LP                        2014 Corpus Weber Road LLC
 Pershing LLC                                2325 Stemmons HoldCo, LLC
 PetroCap Inventive Partners III, LP         2325 Stemmons Hotel Partners, LLC
 Pollack, Ltd                                2325 Stemmons TRS, Inc.
 SE Battleground Park, LLC                   300 Lamar, LLC
 SE Glenview, LLC                            3409 Rosedale, LLC
                                             3801 Maplewood, LLC
 SE Governors Green II, LLC
                                             3801 Shenandoah, L.P.
 SE Gulfstream Isles GP, LLC                 3820 Goar Park LLC
 SE Gulfstream Isles LP, LLC                 400 Seaman, LLC
 SE Heights at Olde Towne, LLC               401 Ame, L.P.
 SE Lakes at Renaissance Park GP I, LLC      4201 Locust, L.P.
 SE Lakes at Renaissance Park GP II, LLC     4312 Belclaire, LLC
 SE Lakes at Renaissance Park LP, LLC        5833 Woodland, L.P.
 SE Multifamily Holdings LLC                 5906 DeLoache, LLC
 SE Multifamily REIT Holdings LLC            5950 DeLoache, LLC
 SE Myrtles at Olde Towne, LLC               7758 Ronnie, LLC
 SE Quail Landing, LLC                       7759 Ronnie, LLC
                                             AA Shotguns, LLC
 SE River Walk, LLC
                                             Aberdeen Loan Funding, Ltd.
 SE SM, Inc.                                 Acis CLO 2017-7 Ltd



 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19    Entered 12/06/19 19:38:15     Page 28 of 44



 Acis CLO Trust                               Dustin Norris
 Allenby, LLC                                 Eastland CLO, Ltd.
 Allisonville RE Holdings, LLC                Eastland Investors Corp.
 AM Uptown Hotel, LLC                         EDS Legacy Heliport, LLC
 Apex Care, L.P                               EDS Legacy Partners Owner, LLC
 Ascendant Advisors                           EDS Legacy Partners, LLC
 Asury Holdings, LLC (fka HCSLR Camelback     Entegra Strat Superholdco, LLC
 Investors (Delaware), LLC)                   Entegra-FRO Holdco, LLC
 Atlas IDF LP                                 Entegra-FRO Superholdco, LLC
 Atlas IDF, LP                                Entegra-HOCF Holdco, LLC
 Baylor University                            Entegra-NHF Holdco, LLC
 BB Votorantim Highland Infrastructure, LLC   Entegra-NHF Superholdco, LLC
 BDC Toys Holdco, LLC                         Entegra-RCP Holdco, LLC
 BH Willowdale Manager, LLC                   Estates on Maryland Holdco, LLC
 Big Spring Partners, LLC                     Estates on Maryland Owners SM, Inc.
 Bloomdale, LLC                               Estates on Maryland Owners, LLC
 Brentwood CLO, Ltd.                          Estates on Maryland, LLC
 Brentwood Investors Corp.                    Falcon E&P Four Holdings, LLC
 Bristol Bay Funding Ltd.                     Falcon E&P One, LLC
 C-1 Arbors, Inc.                             Falcon E&P Opportunities Fund GP LLC
 C-1 Cutter's Point, Inc.                     Falcon E&P Opportunities Fund, L.P.
 C-1 Eaglecrest, Inc.                         Falcon E&P Opportunities GP, LLC
 C-1 Silverbrook, Inc.                        Falcon E&P Royalty Holdings, LLC
 Cabi Holdco GP, LLC                          Falcon E&P Six, LLC
 Cabi Holdco I, Ltd.                          Falcon E&P Two, LLC
 Cabi Holdco, L.P.                            Falcon Four Midstream, LLC
 Camelback Residential Investors, LLC (fka    Falcon Four Upstream, LLC
 Sevilla Residential Partners, LLC)           Falcon Incentive Partners GP, LLC
 Camelback Residential Partners, LLC          Falcon Incentive Partners, LP
 Capital Real Estate - Latitude, LLC          Falcon Six Midstream, LLC
 Castle Bio, LLC                              Fix Asset Management
 CG Works, Inc. (fka Common Grace Ventures,   Flamingo Vegas Holdco, LLC (fka Cabi Holdco,
 Inc.)                                        LLC)
 Claymore Holdings, LLC                       Four Rivers Co-Invest, L.P.
 Concord Management, LLC                      Frank Waterhouse
 Corbusier, Ltd.                              FRBH Abbington SM, Inc.
 CP Equity Hotel Owner, LLC                   FRBH Abbington, LLC
 CP Equity Land Owner, LLC                    FRBH Arbors, LLC
 CP Equity Owner, LLC                         FRBH Beechwood SM, Inc.
 CP Hotel TRS, LLC                            FRBH Beechwood, LLC
 CP Land Owner, LLC                           FRBH C1 Residential, LLC
 CP Tower Owner, LLC                          FRBH Courtney Cove SM, Inc.
 Crossings 2017 LLC                           FRBH Courtney Cove, LLC
 Crown Global Insurance Company               FRBH CP, LLC
 Dallas Cityplace MF SPE Owner LLC            FRBH Duck Creek, LLC
 Dallas Lease and Finance, L.P.               FRBH Eaglecrest, LLC
 DFA/BH Autumn Ridge, LLC                     FRBH Edgewater JV, LLC
 Dolomiti, LLC                                FRBH Edgewater Owner, LLC
 DrugCrafters, L.P.                           FRBH Edgewater SM, Inc.
 Dugaboy Management, LLC                      FRBH JAX-TPA, LLC
 Dugaboy Project Management GP, LLC           FRBH Nashville Residential, LLC


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19       Entered 12/06/19 19:38:15      Page 29 of 44



 FRBH Regatta Bay, LLC                           HCBH Overlook, LLC
 FRBH Sabal Park SM, Inc.                        HCBH Rent Investors, LLC
 FRBH Sabal Park, LLC                            HCF Funds
 FRBH Silverbrook, LLC                           HCMS Falcon GP, LLC
 FRBH Timberglen, LLC                            HCMS Falcon, L.P.
 FRBH Willow Grove SM, Inc.                      HCO Holdings, LLC
 FRBH Willow Grove, LLC                          HCOF Preferred Holdings, LP
 FRBH Woodbridge SM, Inc.                        HCOF Preferred Holdings, Ltd.
 FRBH Woodbridge, LLC                            HCRE 1775 James Ave, LLC
 Freedom C1 Residential, LLC                     HCRE Addison TRS, LLC
 Freedom Duck Creek, LLC                         HCRE Addison, LLC (fka HWS Addison, LLC)
 Freedom Edgewater, LLC                          HCRE Hotel Partner, LLC (fka HCRE HWS
 Freedom JAX-TPA Residential, LLC                Partner, LLC)
 Freedom La Mirage, LLC                          HCRE Las Colinas TRS, LLC
 Freedom LHV LLC                                 HCRE Las Colinas, LLC (fka HWS Las
 Freedom Lubbock LLC                             Colinas, LLC)
 Freedom Miramar Apartments, LLC                 HCRE Partners, LLC
 Freedom Sandstone, LLC                          HCRE Plano TRS, LLC
 Freedom Willowdale, LLC                         HCRE Plano, LLC (fka HWS Plano, LLC)
 FRM Investment Management                       HCREF-II Holding Corp.
 Fundo de Investimento em Direitos Creditorios   HCREF-III Holding Corp.
 BB Votorantim Highland Infraestrutura           HCREF-IV Holding Corp.
 G&E Apartment REIT The Heights at Olde          HCREF-IX Holding Corp.
 Towne, LLC                                      HCREF-V Holding Corp.
 G&E Apartment REIT The Myrtles at Olde          HCREF-VI Holding Corp.
 Towne, LLC                                      HCREF-VII Holding Corp.
 GAF REIT, LLC                                   HCREF-VIII Holding Corp.
 GAF Toys Holdco, LLC                            HCREF-XIII Holding Corp.
 Gardens of Denton II, L.P.                      HCREF-XIV Holding Corp.
 Gardens of Denton III, L.P.                     HCREF-XV Holding Corp.
 Gleneagles CLO, Ltd.                            HCSLR Camelback Investors (Cayman), Ltd.
 Governance Ltd.                                 HCSLR Camelback, LLC
 Governance Re, Ltd.                             HE 41, LLC
 Governance, Ltd.                                HE Capital 232 Phase I Property, LLC
 Grayson CLO, Ltd.                               HE Capital 232 Phase I, LLC
 Grayson Investors Corp.                         HE Capital Asante, LLC
 Greenbriar CLO, Ltd.                            HE Capital KR, LLC
 Grosvenor Capital Management, L.P.              HE CLO Holdco, LLC
 Hakusan, LLC                                    HE Mezz KR, LLC
 Hammark Holdings LLC                            Heron Pointe Investors, LLC
 Hampton Ridge Partners, LLC                     HFP Asset Funding II, Ltd.
 Harko, LLC                                      HFP Asset Funding III, Ltd.
 Haverhill Acquisition Co., LLC                  HFRO Sub, LLC
 Haygood, LLC                                    Hibiscus HoldCo, LLC
 HCBH 11611 Ferguson, LLC                        Highland - First Foundation Income Fund
 HCBH Buffalo Pointe II, LLC                     Highland 401(k) Plan
 HCBH Buffalo Pointe III, LLC                    Highland Argentina Regional Opportunity Fund,
 HCBH Buffalo Pointe, LLC                        L.P.
 HCBH Hampton Woods SM, Inc.                     Highland Argentina Regional Opportunity Fund,
 HCBH Hampton Woods, LLC                         Ltd.
 HCBH Overlook SM, Inc.


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19         Entered 12/06/19 19:38:15       Page 30 of 44



 Highland Argentina Regional Opportunity           Highland Credit Strategies Fund, L.P.
 Master Fund, L.P.                                 Highland Credit Strategies Fund, Ltd.
 Highland Capital Brasil Gestora de Recursos       Highland Credit Strategies Holding Corporation
 (fka Highland Brasilinvest Gestora de Recursos,   Highland Credit Strategies Master Fund, L.P.
 LTDA; fka HBI Consultoria Empresarial,            Highland Crusader Fund
 LTDA)                                             Highland Dynamic Income Fund, L.P. (fka
 Highland Capital Insurance Solutions GP LLC       Highland Capital Loan Fund, L.P.)
 Highland Capital Insurance Solutions LP           Highland Dynamic Income Fund, Ltd. (fka
 Highland Capital Management AG (Highland          Highland Loan Fund, Ltd.)
 Capital Management SA) (Highland Capital          Highland Dynamic Income Master Fund, L.P.
 Management Ltd)                                   (fka Highland Loan Master Fund, L.P.)
 Highland Capital Management Fund Advisors,        Highland Energy Holdings, LLC
 L.P. (fka Pyxis Capital, L.P.)                    Highland Energy MLP Fund (fka Highland
 Highland Capital Management Latin America,        Energy and Materials Fund)
 L.P.                                              Highland eSports Private Equity Fund
 Highland Capital Management Latin America,        Highland Fixed Income Fund
 L.P. (Relying Advisor)                            Highland Flexible Income UCITS Fund
 Highland Capital Management Multi-Strategy        Highland Floating Rate Fund
 Insurance Dedicated Fund, L.P.                    Highland Floating Rate Opportunities Fund (fka
 Highland Capital Management Services, Inc.        Highland Floating Rate Opportunities Fund II)
 Highland Capital Management, L.P.                 Highland Fund Holdings, LLC
 Highland Capital Management, L.P. Charitable      Highland Funds I
 Fund                                              Highland Funds II
 Highland Capital Management, L.P. Retirement      Highland Funds III
 Plan and Trust                                    Highland GAF Chemical Holdings, LLC
 Highland Capital of New York                      Highland General Partner, LP
 Highland Capital of New York, Inc.                Highland Global Allocation Fund (fka Highland
 Highland Capital Real Estate Fund GP, LLC         Global Allocation Fund II)
 Highland Capital Special Allocation, LLC          Highland GP Holdings, LLC
 Highland CDO Opportunity Fund, L.P.               Highland Healthcare Equity Income and Growth
 Highland CDO Opportunity Fund, Ltd.               Fund
 Highland CDO Opportunity Master Fund, L.P.        Highland iBoxx Senior Loan ETF
 Highland CDO Trust                                Highland Income Fund (fka Highland Floating
 Highland CLO 2018-1, Ltd.                         Rate Opportunities Fund)
 Highland CLO Assets Holdings Limited              Highland Legacy Limited
 Highland CLO Funding, Ltd. (fka Acis Loan         Highland LF Chemical Holdings, LLC
 Funding, Ltd.)                                    Highland Loan Funding V, Ltd.
 Highland CLO Gaming Holdings, LLC                 Highland Long/Short Equity Fund
 Highland CLO Management Ltd.                      Highland Long/Short Healthcare Fund
 Highland CLO Trust                                Highland Marcal Holding, Inc.
 Highland Credit Opportunities CDO Asset           Highland Merger Arbitrage Fund
 Holdings GP, Ltd.                                 Highland Multi Strategy Credit Fund, Ltd. (fka
 Highland Credit Opportunities CDO Asset           Highland Credit Opportunities Fund, Ltd.)
 Holdings, L.P.                                    Highland Multi Strategy Credit Fund, Ltd. (fka
 Highland Credit Opportunities CDO Financing,      Highland Credit Opportunities Fund, Ltd.)
 LLC                                               Highland Multi-Strategy Fund GP, LLC
 Highland Credit Opportunities CDO, Ltd.           Highland Multi-Strategy Fund GP, LP
 Highland Credit Opportunities Holding             Highland Multi-Strategy IDF GP, LLC
 Corporation                                       Highland Opportunistic Credit Fund
 Highland Credit Opportunities Japanese Feeder     Highland Park CDO 1, Ltd.
 Sub-Trust                                         Highland Premium Energy & Materials Fund


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19         Entered 12/06/19 19:38:15      Page 31 of 44



 Highland Prometheus Feeder Fund I, L.P.           Lurin Real Estate Holdings V, LLC
 Highland Prometheus Feeder Fund II, L.P.          Mark and Pamela Okada Family Trust - Exempt
 Highland Prometheus Master Fund, L.P.             Descendants' Trust
 Highland RCP Fund II, L.P.                        Mark and Pamela Okada Family Trust - Exempt
 Highland RCP II GP, LLC                           Trust #2
 Highland RCP II SLP GP, LLC                       Mark Okada
 Highland RCP II SLP, L.P.                         Markham Fine Jewelers, L.P.
 Highland RCP Parallel Fund II, L.P.               Meritage Residential Partners, LLC
 Highland Restoration Capital Partners Master,     ML CLO XIX Sterling (Cayman), Ltd.
 L.P.                                              NCI Assets Holding Company LLC
 Highland Restoration Capital Partners Offshore,   New Jersey Tissue Company Holdco, LLC (fka
 L.P.                                              Marcal Paper Mills Holding Company, LLC)
 Highland Restoration Capital Partners, L.P.       NexAnnuity Holdings, Inc.
 Highland Select Equity Fund GP, L.P.              NexBank Capital Inc.
 Highland Select Equity Fund, L.P.                 NexBank Capital Trust I
 Highland Small-Cap Equity Fund                    NexBank Capital, Inc.
 Highland Socially Responsible Equity Fund (fka    NexBank Land Advisors, Inc.
 Highland Premier Growth Equity Fund)              NexBank Securities, Inc.
 Highland Tax-Exempt Fund                          NexBank SSB
 Highland TCI Holding Company, LLC                 NexBank Title, Inc. (dba NexVantage Title
 Highland Total Return Fund                        Services)
 Highland’s Roads Land Holding Company, LLC        NexBank Wealth Advisors
 HMCF PB Investors, LLC                            NexPoint Advisors GP, LLC
 HRT North Atlanta, LLC                            NexPoint Advisors, L.P.
 HRT Timber Creek, LLC                             NexPoint Capital Inc.
 HRTBH North Atlanta, LLC                          NexPoint Capital REIT, LLC
 HRTBH Timber Creek, LLC                           NexPoint Capital, Inc. (fka NexPoint Capital,
 Huber Funding LLC                                 LLC)
 HWS Investors Holdco, LLC                         NexPoint CR F/H DST, LLC
 James Dondero                                     NexPoint Discount Strategies Fund (fka
 Jasper CLO, Ltd.                                  NexPoint Discount Yield Fund)
 Jewelry Ventures I, LLC                           NexPoint Energy and Materials Opportunities
 JMIJM, LLC                                        Fund (fka NexPoint Energy Opportunities Fund)
 John Honis                                        NexPoint Event-Driven Fund (fkaNexPoint
 Karisopolis, LLC                                  Merger Arbitrage Fund)
 Keelhaul LLC                                      NexPoint Flamingo DST
 Kuilima Montalban Holdings, LLC                   NexPoint Flamingo Investment Co, LLC
 Kuilima Resort Holdco, LLC                        NexPoint Flamingo Leaseco, LLC
 KV Cameron Creek Owner, LLC                       NexPoint Flamingo Manager, LlC
 Lakes at Renaissance Park Apartments              NexPoint Funds
 Investors, L.P.                                   NexPoint Healthcare Opportunities Fund
 Lakeside Lane, LLC                                NexPoint Hospitality Trust
 Landmark Battleground Park II, LLC                NexPoint Hospitality, Inc.
 LAT Battleground Park, LLC                        NexPoint Hospitality, LLC
 LAT Briley Parkway, LLC                           NexPoint Latin American Opportunities Fund
 Lauren Thedford                                   NexPoint Legacy 22, LLC
 Leawood RE Holdings, LLC                          NexPoint Lincoln Porte Equity, LLC
 Liberty Cayman Holdings, Ltd.                     NexPoint Lincoln Porte Manager, LLC
 Liberty CLO, Ltd.                                 NexPoint Lincoln Porte, LLC (fka NREA
 Long Short Equity Sub, LLC                        Lincoln Porte, LLC)
 Longhorn Credit Funding, LLC


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19           Entered 12/06/19 19:38:15   Page 32 of 44



 NexPoint Multifamily Capital Trust, Inc. (fka       NFRO REIT Sub, LLC
 NexPoint Multifamily Realty Trust, Inc., fka        NFRO TRS, LLC
 Highland Capital Realty Trust, Inc.)                NHF CCD, Inc.
 NexPoint Multifamily Operating Partnership,         NHT 2325 Stemmons, LLC
 L.P.                                                NHT Beaverton TRS, LLC (fka NREA Hotel
 NexPoint Peoria, LLC                                TRS, Inc.)
 NexPoint RE Finance Advisor GP, LLC                 NHT Beaverton, LLC
 NexPoint RE Finance Advisor, L.P.                   NHT Bend TRS, LLC
 NexPoint Real Estate Advisors GP, LLC               NHT Bend, LLC
 NexPoint Real Estate Advisors II, L.P.              NHT Destin TRS, LLC
 NexPoint Real Estate Advisors III, L.P.             NHT Destin, LLC
 NexPoint Real Estate Advisors IV, L.P.              NHT DFW Portfolio, LLC
 NexPoint Real Estate Advisors V, L.P.               NHT Holdings, LLC
 NexPoint Real Estate Advisors VI, L.P.              NHT Intermediary, LLC
 NexPoint Real Estate Advisors VII GP, LLC           NHT Nashville TRS, LLC
 NexPoint Real Estate Advisors VII, L.P.             NHT Nashville, LLC
 NexPoint Real Estate Advisors VIII, L.P.            NHT Olympia TRS, LLC
 NexPoint Real Estate Advisors, L.P.                 NHT Olympia, LLC
 NexPoint Real Estate Capital, LLC (fka              NHT Operating Partnership GP, LLC
 Highland Real Estate Capital, LLC, fka              NHT Operating Partnership II, LLC
 Highland Multifamily Credit Fund, LLC)              NHT Operating Partnership, LLC
 NexPoint Real Estate Finance OP GP, LLC             NHT Salem, LLC
 NexPoint Real Estate Finance Operating              NHT SP Parent, LLC
 Partnership, L.P.                                   NHT SP TRS, LLC
 NexPoint Real Estate Finance, Inc.                  NHT SP, LLC
 NexPoint Real Estate Opportunities, LLC (fka        NHT Tigard TRS, LLC
 Freedom REIT LLC)                                   NHT Tigard, LLC
 NexPoint Real Estate Partners, LLC (fka HCRE        NHT TRS, Inc.
 Partners, LLC)                                      NHT Uptown, LLC
 NexPoint Real Estate Strategies Fund                NHT Vancouver TRS, LLC
 NexPoint Residential Trust Inc.                     NHT Vancouver, LLC
 NexPoint Residential Trust Operating                NMRT TRS, Inc.
 Partnership GP, LLC                                 NREA Adair DST Manager, LLC
 NexPoint Residential Trust Operating                NREA Adair Investment Co, LLC
 Partnership, L.P.                                   NREA Adair Joint Venture, LLC
 NexPoint Securities, Inc. (fka Highland Capital     NREA Adair Leaseco Manager, LLC
 Funds Distributor, Inc.) (fka Pyxis Distributors,   NREA Adair Leaseco, LLC
 Inc.)                                               NREA Adair Property Manager LLC
 NexPoint Strategic Income Fund (fka NexPoint        NREA Adair, DST
 Opportunistic Credit Fund, fka NexPoint             NREA Ashley Village Investors, LLC
 Distressed Strategies Fund)                         NREA Cameron Creek Investors, LLC
 NexPoint Strategic Opportunities Fund (fka          NREA Cityplace Hue Investors, LLC
 NexPoint Credit Strategies Fund)                    NREA Crossings Investors, LLC
 NexPoint Texas Multifamily Portfolio DST (fka       NREA Crossings Ridgewood Coinvestment,
 NREA Southeast Portfolio Two, DST)                  LLC (fka NREA Crossings Ridgewood
 NexPoint WLIF I Borrower, LLC                       Investors, LLC)
 NexPoint WLIF II Borrower, LLC                      NREA DST Holdings, LLC
 NexPoint WLIF III Borrower, LLC                     NREA El Camino Investors, LLC
 NexStrat LLC                                        NREA Estates Inc.
 NexVest, LLC                                        NREA Estates Investment Co, LLC
 NexWash LLC                                         NREA Estates Leaseco, LLC


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19    Entered 12/06/19 19:38:15    Page 33 of 44



 NREA Estates Manager, LLC                    NREA Southeast Portfolio Two, LLC
 NREA Estates Property Manager, LLC           NREA SOV Investors, LLC
 NREA Estates, DST                            NREA Uptown TRS, LLC
 NREA Gardens DST Manager, LLC                NREA VB I LLC
 NREA Gardens Investment Co, LLC              NREA VB II LLC
 NREA Gardens Leaseco Manager, LLC            NREA VB III LLC
 NREA Gardens Leaseco, LLC                    NREA VB IV LLC
 NREA Gardens Property Manager, LLC           NREA VB Pledgor I LLC
 NREA Gardens Springing LLC                   NREA VB Pledgor II LLC
 NREA Gardens Springing Manager, LLC          NREA VB Pledgor III LLC
 NREA Gardens, DST                            NREA VB Pledgor IV LLC
 NREA Hidden Lake Investment Co, LLC          NREA VB Pledgor V LLC
 NREA Hue Investors, LLC                      NREA VB Pledgor VI LLC
 NREA Keystone Investors, LLC                 NREA VB Pledgor VII LLC
 NREA Meritage Inc.                           NREA VB SM, Inc.
 NREA Meritage Investment Co, LLC             NREA VB V LLC
 NREA Meritage Leaseco, LLC                   NREA VB VI LLC
 NREA Meritage Manager, LLC                   NREA VB VII LLC
 NREA Meritage Property Manager, LLC          NREA Vista Ridge Investment Co, LLC
 NREA Meritage, DST                           NREC AR Investors, LLC
 NREA Oaks Investors, LLC                     NREC Latitude Investors, LLC
 NREA Retreat Investment Co, LLC              NREC REIT Sub, Inc.
 NREA Retreat Leaseco, LLC                    NREC TRS, Inc.
 NREA Retreat Manager, LLC                    NREC WW Investors, LLC
 NREA Retreat Property Manager, LLC           NREF OP I Holdco, LLC
 NREA Retreat, DST                            NREF OP I SubHoldco, LLC
 NREA SE One Property Manager, LLC            NREF OP I, L.P.
 NREA SE Three Property Manager, LLC          NREF OP II Holdco, LLC
 NREA SE Two Property Manager, LLC            NREF OP II SubHoldco, LLC
 NREA SE1 Andros Isles, DST (Converted from   NREF OP II, L.P.
 DK Gateway Andros, LLC)                      NREF OP IV REIT Sub TRS, LLC
 NREA SE1 Arborwalk, DST (Converted from      NREF OP IV REIT Sub, LLC
 MAR Arborwalk, LLC)                          NREF OP IV, L.P.
 NREA SE1 Towne Crossing, DST (Converted      NREO NW Hospitality Mezz, LLC
 from Apartment REIT Towne Crossing, LP)      NREO NW Hospitality, LLC
 NREA SE1 Walker Ranch, DST (Converted        NREO Perilune, LLC
 from SOF Walker Ranch Owner, L.P.)           NREO SAFStor Investors, LLC
 NREA SE2 Hidden Lake, DST (Converted from    NREO TRS, Inc.
 SOF Hidden Lake SA Owner, L.P.)              NRESF REIT Sub, LLC
 NREA SE2 Vista Ridge, DST (Converted from    NXRT Abbington, LLC
 MAR Vista Ridge, L.P.)                       NXRT Atera II, LLC
 NREA SE2 West Place, DST (Converted from     NXRT Atera, LLC
 Landmark at West Place, LLC)                 NXRT AZ2, LLC
 NREA SE3 Arboleda, DST (Converted from       NXRT Barrington Mill, LLC
 G&E Apartment REIT Arboleda, LLC)            NXRT Bayberry, LLC
 NREA SE3 Fairways, DST (Converted from       NXRT Bella Solara, LLC
 MAR Fairways, LLC)                           NXRT Bella Vista, LLC
 NREA SE3 Grand Oasis, DST (Converted from    NXRT Bloom, LLC
 Landmark at Grand Oasis, LP)                 NXRT Brandywine GP I, LLC
 NREA Southeast Portfolio One, DST            NXRT Brandywine GP II, LLC
 NREA Southeast Portfolio Three, DST          NXRT Brandywine LP, LLC


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19      Entered 12/06/19 19:38:15    Page 34 of 44



 NXRT Brentwood Owner, LLC                      NXRTBH Madera SM, Inc.
 NXRT Brentwood, LLC                            NXRTBH Madera, LLC
 NXRT Cedar Pointe Tenant, LLC                  NXRTBH McMillan, LLC
 NXRT Cedar Pointe, LLC                         NXRTBH North Dallas 3, LLC
 NXRT Cityview, LLC                             NXRTBH Old Farm II, LLC
 NXRT Cornerstone, LLC                          NXRTBH Old Farm Tenant, LLC
 NXRT Crestmont, LLC                            NXRTBH Old Farm, LLC
 NXRT Enclave, LLC                              NXRTBH Radbourne Lake, LLC
 NXRT Glenview, LLC                             NXRTBH Rockledge, LLC
 NXRT H2 TRS, LLC                               NXRTBH Sabal Palms, LLC
 NXRT Heritage, LLC                             NXRTBH Steeplechase, LLC (dba Southpoint
 NXRT Hollister TRS LLC                         Reserve at Stoney Creek)-VA
 NXRT Hollister, LLC                            NXRTBH Stone Creek, LLC
 NXRT LAS 3, LLC                                NXRTBH Vanderbilt, LLC
 NXRT Master Tenant, LLC                        NXRTBH Versailles SM, Inc.
 NXRT Nashville Residential, LLC (fka Freedom   NXRTBH Versailles, LLC
 Nashville Residential, LLC)                    Oak Holdco, LLC
 NXRT North Dallas 3, LLC                       Oaks CGC, LLC
 NXRT Old Farm, LLC                             Okada Family Revocable Trust
 NXRT Pembroke Owner, LLC                       Pam Capital Funding GP Co. Ltd.
 NXRT Pembroke, LLC                             Pam Capital Funding, L.P.
 NXRT PHX 3, LLC                                PamCo Cayman Ltd.
 NXRT Radbourne Lake, LLC                       Park West 1700 Valley View Holdco, LLC
 NXRT Rockledge, LLC                            Park West 2021 Valley View Holdco, LLC
 NXRT Sabal Palms, LLC                          Park West Holdco, LLC
 NXRT SM, Inc.                                  Park West Portfolio Holdco, LLC
 NXRT Steeplechase, LLC                         PCMG Trading Partners XXIII, L.P.
 NXRT Stone Creek, LLC                          PDK Toys Holdco, LLC
 NXRT Summers Landing GP, LLC                   Pear Ridge Partners, LLC
 NXRT Summers Landing LP, LLC                   Penant Management GP, LLC
 NXRT Torreyana, LLC                            PensionDanmark
 NXRT Vanderbilt, LLC                           Pensionsforsikringsaktieselskab
 NXRT West Place, LLC                           Perilune Aero Equity Holdings One, LLC
 NXRTBH AZ2, LLC                                PetroCap Incentive Partners II, L.P.
 NXRTBH Barrington Mill Owner, LLC              PetroCap Partners II, L.P.
 NXRTBH Barrington Mill SM, Inc.                PetroCap Partners III, L.P.
 NXRTBH Barrington Mill, LLC                    Pharmacy Ventures I, LLC
 NXRTBH Bayberry, LLC                           Pharmacy Ventures II, LLC
 NXRTBH Cityview, LLC                           Powderhorn, LLC
 NXRTBH Colonnade, LLC                          PWM1 Holdings, LLC
 NXRTBH Cornerstone Owner, LLC                  PWM1, LLC
 NXRTBH Cornerstone SM, Inc.                    RADCO NREC Bay Meadows Holdings, LLC
 NXRTBH Cornerstone, LLC                        RADCO NREC Bay Park Holdings, LLC
 NXRTBH Dana Point SM, Inc.                     Ramarim, LLC
 NXRTBH Dana Point, LLC                         Rand Advisors Series I Insurance Fund
 NXRTBH Foothill SM, Inc.                       Rand Advisors Series II Insurance Fund
 NXRTBH Foothill, LLC                           Rand PE Fund I, L.P.
 NXRTBH Heatherstone SM, Inc.                   Rand PE Fund Management LLC
 NXRTBH Heatherstone, LLC                       Red River CLO, Ltd.
 NXRTBH Hollister Tenant, LLC                   Red River Investors Corp.
 NXRTBH Hollister, LLC                          Riverview Partners SC, LLC


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19      Entered 12/06/19 19:38:15       Page 35 of 44



 Rockwall CDO II Ltd.                           Southfork Cayman Holdings, Ltd.
 Rockwall CDO, Ltd.                             Southfork CLO, Ltd.
 Rockwall Investors Corp.                       Specialty Financial Products Designated
 Rothko, Ltd.                                   Activity Company (fka Specialty Financial
 RTT Hollister, LLC                             Products Limited)
 RTT Rockledge, LLC                             Spiritus Life, Inc.
 Sandstone Pasadena Apartments, LLC             SRL Whisperwod LLC
 Scott Ellington                                SRL Whisperwood Member LLC
 SE Governors Green Holdings, L.L.C. (fka SCG   SRL Whisperwood Venture LLC
 Atlas Governors Green Holdings, L.L.C.)        SSB Assets LLC
 SE Governors Green I, LLC                      Stonebridge PEF
 SE Governors Green REIT, L.L.C. (fka SCG       Stonebridge-Highland Healthcare Private Equity
 Atlas Governors Green REIT, L.L.C.)            Fund
 SE Governors Green, LLC (fka SCG Atlas         Strand Advisors III, Inc.
 Governors Green, L.L.C.)                       Strand Advisors IV, LLC
 SE Oak Mill I Holdings, LLC (fka SCG Atlas     Strand Advisors IX, LLC
 Oak Mill I Holdings, L.L.C.)                   Strand Advisors V, LLC
 SE Oak Mill I Owner, LLC (fka SCG Atlas Oak    Strand Advisors XIII, LLC
 Mill I, L.L.C.)                                Strand Advisors XVI, Inc.
 SE Oak Mill I REIT, LLC (fka SCG Atlas Oak     Strand Advisors, Inc.
 Mill I REIT, L.L.C.)                           Stratford CLO, Ltd.
 SE Oak Mill I, LLC                             Summers Landing Apartment Investors, L.P.
 SE Oak Mill II Holdings, LLC (fka SCG Atlas    The Dugaboy Investment Trust
 Oak Mill II Holdings, L.L.C.)                  The Get Good Non-Exempt Trust No. 1
 SE Oak Mill II Owner, LLC (fka SCG Atlas       The Get Good Non-Exempt Trust No. 2
 Oak Mill II, L.L.C.)                           The Get Good Trust
 SE Oak Mill II REIT, LLC (fka SCG Atlas Oak    The Ohio State Life Insurance Company
 Mill II REIT, L.L.C.)                          The Okada Family Foundation, Inc.
 SE Oak Mill II, LLC                            The SLHC Trust
 SE Stoney Ridge Holdings, L.L.C. (fka SCG      Thread 55, LLC
 Atlas Stoney Ridge Holdings, L.L.C.)           Tranquility Lake Apartments Investors, L.P.
 SE Stoney Ridge I, LLC                         Trey Parker
 SE Stoney Ridge REIT, L.L.C. (fka SCG Atlas    Tricor Business Outsourcing
 Stoney Ridge REIT, L.L.C.)                     Turtle Bay Holdings, LLC
 SE Stoney Ridge, LLC (fka SCG Atlas Stoney     Tuscany Acquisition, LLC
 Ridge, L.L.C.)                                 United States Army Air Force Exchange
 SFH1, LLC                                      Services
 SFR WLIF I, LLC (fka NexPoint WLIF I, LLC)     Uptown at Cityplace Condominium Association,
 SFR WLIF II, LLC (NexPoint WLIF II, LLC)       Inc.
 SFR WLIF III, LLC (NexPoint WLIF III, LLC)     US Gaming OpCo, LLC
 SFR WLIF Manager, LLC (NexPoint WLIF           Valhalla CLO, Ltd.
 Manager, LLC)                                  VB GP LLC
 SFR WLIF, LLC (NexPoint WLIF, LLC)             VB Holding, LLC
 SFR WLIF, LLC Series I                         VB One, LLC
 SFR WLIF, LLC Series II                        VB OP Holdings LLC
 SFR WLIF, LLC Series III                       VBAnnex C GP, LLC
 Small Cap Equity Sub, LLC                      VBAnnex C Ohio, LLC
 Socially Responsible Equity Sub, LLC           VBAnnex C, LP
 SOF Brandywine I Owner, L.P.                   VineBrook Annex B, L.P.
 SOF Brandywine II Owner, L.P.                  VineBrook Annex I, L.P.
 SOF-X GS Owner, L.P.                           VineBrook Homes Merger Sub II LLC


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19     Entered 12/06/19 19:38:15   Page 36 of 44



 VineBrook Homes Merger Sub LLC                Nancy Resnick
 VineBrook Homes OP GP, LLC                    Erin Schmidt
 VineBrook Homes Operating Partnership, L.P.   Elizabeth Young
 VineBrook Homes Trust, Inc.
 VineBrook Partners I, L.P.
                                               Notice Parties
 VineBrook Partners II, L.P.
 VineBrook Properties, LLC
 Wake LV Holdings II, Ltd.                     Alvarez & Marshal CF Management, LLC
 Wake LV Holdings, Ltd.                        Coleman County TAD
 Walter Holdco GP, LLC                         Fannin CAD
 Walter Holdco I, Ltd.                         Allen ISD
 Walter Holdco, L.P.                           Rockwall CAD
 Westchester CLO, Ltd.                         Kaufman County
 Yellow Metal Merchants, Inc.                  Tarrant County
                                               Dallas County
 Taxing & Other Governmental                   Upshur County
 Authorities                                   Grayson County
 Los Angeles County Tax Collector              Irving ISD
 State of California Franchise Tax Board       Pension Benefit Guaranty Corporation
 State of Delaware Division of Revenue         Patrick Daugherty
 U.S.                                          Hunter Mountain Trust
 U.S. Internal Revenue Service                 Integrated Financial Associates
                                               BET Investments, II, L.P.
 Banks and Secured Parties                     Crescent TC Investors, L.P.
 BBVA                                          Intertrust Entities
 Frontier State Bank                           CLO Entities
 Jefferies, LLC Prime Brokerage Services
 KeyBank National Association
 The Mark and Pamela Okada Family Trust –
 Exempt Trust #1


 Bankruptcy Judges – Northern District of
 Texas
 Chief Judge Barbara J. Houser
 Judge Harlin D. Hale
 Judge Stacey G. Jernigan
 Judge Edward L. Morris
 Judge Mark X. Mullin
 Judge Robert L. Jones

 US Trustee & Trial Attorneys – Northern
 District of Texas
 Lisa Lambert
 Meredyth Kippes
 Stephen McKitt




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19   Entered 12/06/19 19:38:15   Page 37 of 44



                                      Schedule 2

                              Results of Conflicts Search




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19              Entered 12/06/19 19:38:15          Page 38 of 44



           (a) Circumstances in which Sidley has represented clients other than the Committee in
               matters involving the Debtor:

                  (1)     Before the Committee was formed, Sidley appeared on behalf of Jefferies,
                          LLC (“Jefferies”), a creditor of the Debtor, in connection with the Debtor’s
                          cash collateral motion (the “Cash Collateral Motion”) at the first hearing in
                          the Chapter 11 Case. Prior to the formation of the Committee, Sidley
                          notified Jefferies that it would no longer represent Jefferies in this matter if
                          the Committee decided to retain Sidley as its counsel. After the Committee
                          voted to retain Sidley on October 29, 2019, Sidley and Jefferies agreed that
                          Sidley would no longer represent Jefferies in this matter, and Jefferies has
                          since retained another law firm to represent its interests in the case. Sidley
                          believes that its prior representation of Jefferies does not affect its
                          representation of the Committee in this Chapter 11 Case. Nevertheless, out
                          of an abundance of caution, the Sidley attorneys who advised Jefferies in
                          connection with the Cash Collateral Motion will not be part of the team of
                          Sidley attorneys representing the Committee in this Chapter 11 Case.

            (b) Representations by Sidley of the Debtor

           Active Unrelated Representations                   Former Unrelated Representations
  None                                                 None

           (c) Representations by Sidley of the Debtor’s Top 20 Unsecured Creditors

  Active Unrelated Representations                     Former Unrelated Representations
  American Arbitration Association                     DLA Piper LLP
  UBS AG, London Branch
  Duff & Phelps


           (d) Representations by Sidley of Related Professionals

  Active Unrelated Representations                     Former Unrelated Representations
  FTI Consulting                                       None

  Sidley represents a subsidiary or affiliate of:
  Morrison Cohen LLP


           (e) Representations by Sidley of the Debtor’s Equity Holders (Direct and Indirect)

           Active Unrelated Representations                   Former Unrelated Representations
  None                                                 None

           (f) Representations by Sidley of the Debtor’s Affiliated Parties



 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19            Entered 12/06/19 19:38:15      Page 39 of 44



        Active Unrelated Representations                 Former Unrelated Representations
  NexBank Capital, Inc.                             Ohio State Life Insurance Company
  Pershing LLC

           (g) Representations by Sidley of Other Parties

       Active Unrelated Representations                     Former Unrelated Representations
  Brentwood Investors Corp.
  Concord Management, LLC
  Grosvenor Capital Management, L.P
  FRM Investment Management



           (h) Representations by Sidley of the Debtor’s Taxing and Governmental Authorities

       Active Unrelated Representations                     Former Unrelated Representations
  Los Angeles County                                None

           (i) Representations by Sidley of Debtor’s Banks and Secured Parties

         Active Unrelated Representations                   Former Unrelated Representations
  Jefferies, LLC Prime Brokerage Services           None
  KeyBank National Association

  Sidley represents a subsidiary or affiliate of:
  BBVA


           (j) Representations by Sidley of the Bankruptcy Court Judges and Office of the United
               States Trustee of the Northern District of Texas

           Active Unrelated Representations                 Former Unrelated Representations
  None                                              None

           (k) Representations by Sidley of the Notice Parties

        Active Unrelated Representations                    Former Unrelated Representations
  Alvarez & Marshal CF Management, LLC              None

  Sidley represents a subsidiary or affiliate of:
  Integrated Financial Associates




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19   Entered 12/06/19 19:38:15   Page 40 of 44



                                    EXHIBIT C

                                 Felton Declaration




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19                      Entered 12/06/19 19:38:15              Page 41 of 44



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


     In re:                                                              Chapter 11

     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                Case No. 19-34054 (SGJ)

                               Debtor.


  DECLARATION OF ERIC A. FELTON IN SUPPORT OF APPLICATION OF THE
     OFFICIAL COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO
   SECTIONS 328 AND 1103 OF THE BANKRUPTCY CODE AND FEDERAL RULE
     OF BANKRUPTCY PROCEDURE 2014 FOR AN ORDER APPROVING THE
 RETENTION AND EMPLOYMENT OF SIDLEY AUSTIN LLP AS COUNSEL TO THE
            OFFICIAL COMMITTEE OF UNSECURED CREDITORS

              I, Eric A. Felton, declare under penalty of perjury as follows:

              1.     I, Eric A. Felton, am a representative of the Redeemer Committee of the Highland

 Crusader Fund (“Redeemer”). Redeemer was elected to be the Chairperson of the Official

 Committee of Unsecured Creditors (the “Committee”) appointed in the above-captioned

 chapter 11 proceeding (the “Chapter 11 Case”). I am authorized to submit this declaration (the

 “Declaration”) in support of the Application of the Official Committee of Unsecured Creditors,

 Pursuant to Sections 328 and 1103 of the Bankruptcy Code and Federal Rule of Bankruptcy

 Procedures 2014 for an Order Approving the Retention and Employment of Sidley Austin LLP as

 Counsel to the Official Committee of Unsecured Creditors (the “Application”) 2 on behalf of the

 Committee.




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.



 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19              Entered 12/06/19 19:38:15    Page 42 of 44



                        The Committee’s Selection of Sidley as Counsel

           2.   On October 29, 2019, the Office of the U.S. Trustee appointed the Committee

 pursuant to section 1102 of the Bankruptcy Code. The Committee consists of the following four

 (4) members:    (i) Redeemer Committee of Highland Crusader Fund; (ii) Meta-e Discovery;

 (iii) UBS Securities LLC and UBS AG London Branch; and (iv) Acis Capital Management, L.P.

 and Acis Capital Management GP, LLP.

           3.   At a meeting held on October 29, 2019, the Committee, among other things, voted

 to retain Sidley as its counsel, subject to Court approval. The Committee selected Sidley as its

 counsel after interviewing four (4) other law firms.

           4.   The Committee believes that Sidley’s extensive experience in corporate

 reorganizations, both out of court and under chapter 11 of the Bankruptcy Code, makes it well

 qualified to represent the Committee in this Chapter 11 Case in an efficient and timely manner.

                                          Rate Structure

           5.   Sidley has informed the Committee that its rates for bankruptcy representations are

 consistent with and comparable to the rates Sidley charges for non-bankruptcy representations.

 Sidley has informed the Committee that its current hourly rates apply to non-bankruptcy services,

 if any, provided by the Firm, unless a contingent fee, mixed contingent fee, flat fee, or blended

 rate arrangement is agreed upon.

                                         Cost Supervision

           6.   The Committee will approve any prospective budget and staffing plan provided by

 Sidley, recognizing that, in the course of large chapter 11 cases like this Chapter 11 Case, it is

 possible that there may be a number of unforeseen fees and expenses that will need to be addressed

 by the Committee and Sidley. I further recognize that it is the Committee’s responsibility to

 closely monitor the billing practices of its professionals to ensure the fees and expenses paid by


 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19          Entered 12/06/19 19:38:15       Page 43 of 44



 the estate remain consistent with the Committee’s expectations and the exigencies of the

 Chapter 11 Case. The Committee will review the invoices that Sidley regularly submits, and,

 together with Sidley, periodically amend any budget and staffing plans, as the case develops.




 251664975v.2
Case 19-34054-sgj11 Doc 204 Filed 12/06/19             Entered 12/06/19 19:38:15        Page 44 of 44



           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.




 251664975v.2
